DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,170,702. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).



Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.


The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1-13
The prior art of record, including the closest prior art Wu et al. noted below, taken alone or in combination does not teach or suggest the light-emitting diode (LED) driver, the combination of elements, along with a timing control circuit, controlling output timing of the next stage data packet differential signal and the next stage clock differential signal according to the data packet differential signal and the clock differential signal, wherein the DI data packet signal receiver comprises: a current mirror circuit, providing a first bias current; 15a pair of source-coupled transistors, coupling to the current mirror circuit and receiving the data packet differential signal; a load circuit, coupling to the pair of source-coupled transistors; and a common mode voltage detector, enabling the DI data packet signal receiver according to a common mode voltage level of the data packet differential signal, as set forth claims 1-13.


Regarding claim 14
The prior art of record, including the closest prior art Wu et al. noted below, taken alone or in combination does not teach or suggest the method for controlling a display device having the combination of elements and steps, along with a timing control circuit, controlling output timing of the next stage data packet differential signal and the next stage clock differential signal according to the data packet differential signal and the clock differential signal, wherein the timing control circuit comprises: a de-skew circuit, and an input of the de-skew circuit is coupled to an output of the DI data packet signal receiver; a delay-locked loop (DLL) circuit, and an input of the DLL circuit is coupled to an output of the DI clock signal receiver and an input of the DO clock signal transmitter; a first register, and inputs of the first register are coupled to an output of the de-skew circuit and the output of the DI clock signal receiver; and a second register, and inputs of the second register are coupled to an output of the first register and an output of the DLL circuit, and an output of the second register is coupled to an input of the DO data packet signal transmitter, as set forth claim 14.


Regarding claims 15-20
The prior art of record, including the closest prior art noted Wu et al. below, taken alone or in combination does not teach or suggest the light-emitting diode (LED) driver, the combination of elements, along with a timing control circuit, controlling output timing of the next stage data packet differential signal and the next stage clock differential signal according to the data packet differential signal and the clock differential signal, wherein the DO data packet signal transmitter comprises: an error amplifier, outputting a first error voltage signal and a second error voltage signal according to a common mode voltage signal; a bias current control circuit, providing a second bias current according to the first error voltage signal and the second error voltage signal; and a differential-input differential-output (DIDO) inverter, coupling to the bias current control circuit and an input of the error amplifier and outputting the next stage data packet differential signal, as set forth claims 15-20.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

taken to be the closet prior art, shows the Light-emitting diode (LED) driving apparatus, comprising: N-stages LED drivers (100, 100a, 110b, 900, 900a) wherein the first stage LED driver receives a first data packet 5differential signal (taken to be SDI0, see for example Fig. 1A-1B and para. 0045-0047) and a first clock differential signal (taken to be CKI0) and outputs a second data packet differential signal (taken to be SDI1) and a second clock differential signal (taken to be CKI1), the Mth stage LED driver receives a Mth data packet differential signal (taken to be SDI2-SDIn) and, M is equal to or less than N (see for example Figs. 1A-1B).  

	
Yano et al. (US 2004/0196049), Nogawa et al. (US 2005/0017778) and Jin et al. (US 2011/0062872) and Malinin et al. (US 2015/0076999), all show a LED driving apparatus having plural stages and drivers including clock signal.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687